DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 25, and 31-39 are pending.  Claims 1, 3-4, 10-11, 13, 17, 19-20, and 25 have been amended, claims 21-24 and 26-30 have been canceled, and claims 31-39 have been added.  

Response to Arguments
Applicant’s arguments filed on 3/18/2021 and RCE filed 4/01/2021 regarding 35 U.S.C. 103 rejection of claims 1-30 have been fully considered but they are not persuasive.  The arguments are stating that You does not teach the new limitation, however, since the limitation changed, Yi now reads on the new limitation and thus the arguments are moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-6, 8-12, 14-20, 25, and 31-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al  (US 2019/0357264 A1) support provided by provisional 62/534225.

Regarding claims 1 and 17, Yi teaches a method/apparatus for wireless communication (Abstract), comprising:
a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: (Para. 0010; UE includes a memory, a transceiver, and a processor, operably coupled to the memory and the transceiver, that controls the transceiver to);
receiving, from a base station, a broadcast message comprising a first set of random access parameters for a first uplink band supported by the base station and a second set of random access parameters associated with a second uplink band supported by the base station (Paras. 0009-0010; receive multiple physical random access channel (PRACH) configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band); 
selecting one of the first set of random access parameters or the second set of random access parameters for a random access signal based at least in part on a received power level of a signal received over a downlink band satisfies a threshold Paras. 0009-0010 and 0177-0179; receiving multiple PRACH configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band; When multiple PRACH resources at different UL frequency are configured, a UE may select its PRACH resource based on at least one of the followings. UE capability: Whether a UE supports Band X or Band Y or supports both UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; i.e. each PRACH configuration includes the random access parameters for each band and a band is selected based on RSRP measurements in relation to a threshold); and 
transmitting a random access signal over one of the first uplink band or the second uplink band using the selected one of the first set of random access parameters or the second set of random access parameters (Para. 0010; controls the transceiver to transmit at least one of a first PRACH for accessing the NR DL/UL carrier in the NL band by using a first PRACH power based on the first PRACH configuration, or a second PRACH for accessing the supplemental UL carrier in the LTE band by using a second PRACH power based on the second PRACH configuration).
Regarding claims 2 and 18, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: identifying, at the UE, support for both the first uplink band and the second uplink band, wherein selecting one of the first set of random access parameters or the second set of random access parameters is based at least in Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource).
Regarding claims 3 and 19, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: determining that a channel performance on the downlink band is below a threshold level, wherein the downlink band comprises the first uplink band, wherein selecting one of the first set of random access parameters or the second set of random access parameters is based at least in part on the determining (Paras. 0177-0179; Whether a UE supports Band X or Band Y or supports both UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity).
Regarding claims 4 and 20, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: determining that a transmission metric has exceeded a second threshold; and transmitting a subsequent random access signal using the second set of random access parameters based at least in part on the determining (Fig. 10; Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource; i.e. if the loading is high the other band is selected to minimize overloading).
Regarding claim 5, Yi teaches the limitations of the previous claims.  Yi further teaches wherein: the subsequent random access signal comprises a random access preamble or a random access channel (RACH) message, wherein the subsequent RACH message comprises a RACH message 1 associated with a two-step RACH procedure or a RACH message 3 associated with a four-step RACH procedure (Fig. 10; Para. 0183; After sending RAR over multiple beams, the best beam may be reported in Msg3).
Regarding claim 6, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: transmitting uplink data to the base station over the second uplink band (Para. 0184; The selected beam for UL transmission may be indicated in RAR for Msg3 transmission).
Regarding claim 8, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: transmitting a subsequent random access signal using the second set of random access parameters over the second uplink band (Fig. 10; Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource; i.e. if the loading is high the other band/second uplink band is selected to minimize overloading).
Regarding claims 9 and 16, Yi teaches the limitations of the previous claims.  Yi further teaches wherein: the first set of random access parameters comprise one or more of a random access channel (RACH) location, a target received power, a nominal signal power for downlink measurements, or any combination thereof, for the first uplink band, and the second set of random access parameters comprise one or more of a RACH location, a target received power, a nominal signal power for downlink measurements, or any combination thereof, for the second uplink band (Para. 0195; PRACH power determination: Different power configuration, e.g., TargetReceivedPower, may be configured per each PRACH resource to address pathloss difference in different frequencies).
Regarding claims 10 and 25, Yi teaches a method/apparatus for wireless communication (Abstract), comprising:
a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: (Para. 0010; UE includes a memory, a transceiver, and a processor, operably coupled to the memory and the transceiver, that controls the transceiver to);
transmitting a broadcast message comprising a first set of random access parameters for a first uplink band supported by a base station and a second set of random access parameters associated with a second uplink band supported by the base station (Paras. 0009-0010; receive multiple physical random access channel (PRACH) configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band); 
receiving a random access signal from a user equipment (UE) over one of the first uplink band or the second uplink band using the selected one of the first set of random access parameters or the second set of random access parameters based at least in part on a received power level of a signal received over a downlink band satisfies a threshold (Paras. 0009-0010 and 0177-0179; receiving multiple PRACH configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band; When multiple PRACH resources at different UL frequency are configured, a UE may select its PRACH resource based on at least one of the followings. UE capability: Whether a UE supports Band X or Band Y or supports both UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; i.e. each PRACH configuration includes the random access parameters for each band and a band is selected based on RSRP measurements in relation to a threshold); and 
transmitting a random access signal over one of the first uplink band or the second uplink band using the selected one of the first set of random access parameters or the second set of random access parameters (Fig. 10; Para. 0075; When the network transmits random access response (RAR), the network may signal the frequency of NR to hand over the UE to NR).
Regarding claim 11, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: receiving a subsequent random access signal using the second set of random access parameters based at least in part on a transmission metric has exceeded a second threshold, wherein the transmission metric exceeding the second threshold is determined by the UE (Fig. 10; Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource; i.e. if the loading is high the other band is selected to minimize overloading).
Regarding claim 12, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: receiving uplink data from the UE over the second uplink band (Para. 0184; The selected beam for UL transmission may be indicated in RAR for Msg3 transmission).
Regarding claim 14, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: receiving a subsequent random access signal using the second set of random access parameters over the second uplink band (Fig. 10; Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource; i.e. if the loading is high the other band/second uplink band is selected to minimize overloading).
Regarding claim 15, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: transmitting a first synchronization signal block (SSB) in a first broadcast signal, the first SSB associated with the first uplink band; and transmitting a second SSB in a second broadcast signal, the second SSB associated with the second uplink band, wherein the first broadcast signal comprises a transmission metric that is different from a transmission metric of the second broadcast signal and the transmission metrics of the first broadcast signal and the second broadcast signal comprise at least one of a transmit power level, a beamforming configuration, a time resource, a frequency resource, a time-frequency resource, or any combination thereof (Paras. 0010 and 0195; controls the transceiver to transmit at least one of a first PRACH for accessing the NR DL/UL carrier in the NL band by using a first PRACH power based on the first PRACH configuration, or a second PRACH for accessing the supplemental UL carrier in the LTE band by using a second PRACH power based on the second PRACH configuration. The first PRACH configuration and the second PRACH configuration include different PRACH power configurations; PRACH power determination: Different power configuration, e.g., TargetReceivedPower, may be configured per each PRACH resource to address pathloss difference in different frequencies).
Regarding claims 31 and 37, Yi teaches the limitations of the previous claims.  Yi further teaches wherein selecting one of the first set of random access parameters or the second set of random access parameters further comprises: receiving a synchronization signal over the downlink band, wherein the downlink band comprises the first uplink band and the signal comprises the synchronization signal; and selecting Paras. 0010, 0074, 0179, 0185, and 0194-0195; a UE may perform both LTE and NR cell search algorithms. As there may be LTE and NR synchronization signals in the same frequency, the UE may attempt to start initial access towards either LTE or NR. When a UE is associated with either LTE or NR, after capability signaled, it may be reconfigured or handed over to the NR or LTE; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use).
Regarding claim 32, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: determining that the received power level of the synchronization signal is below the threshold based at least in part on receiving the synchronization signal (Paras. 0010, 0074, 0179, 0185, and 0194-0195; a UE may perform both LTE and NR cell search algorithms. As there may be LTE and NR synchronization signals in the same frequency, the UE may attempt to start initial access towards either LTE or NR. When a UE is associated with either LTE or NR, after capability signaled, it may be reconfigured or handed over to the NR or LTE; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use and if the UE doesn’t receive the sync signal, it won’t be able to access to corresponding cell).
Regarding claim 33, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: measuring the received power level of the synchronization signal based at least in part on receiving the synchronization signal, wherein selecting to use the first uplink band is based at least in part on measuring the received power level (Paras. 0010, 0074, 0179, 0185, and 0194-0195; a UE may perform both LTE and NR cell search algorithms. As there may be LTE and NR synchronization signals in the same frequency, the UE may attempt to start initial access towards either LTE or NR. When a UE is associated with either LTE or NR, after capability signaled, it may be reconfigured or handed over to the NR or LTE; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use and if the UE doesn’t receive the sync signal, it won’t be able to access to corresponding cell).
Regarding claims 34 and 38, Yi teaches the limitations of the previous claims.  Yi further teaches wherein transmitting the random access signal comprises transmitting Paras. 0010, 0074, 0179, 0185, and 0194-0195; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use).
Regarding claim 35, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: selecting the first uplink band to use to transmit the random access signal using the first set of random access parameters based at least in part on the received power level of the signal being below the threshold, wherein the downlink band comprises the first uplink band, wherein transmitting the random access signal is based at least in part on selecting the first uplink band (Paras. 0010, 0074, 0179, 0185, and 0194-0195; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use).
Regarding claims 36 and 39, Yi teaches the limitations of the previous claims.  Yi further teaches further comprising: receiving the signal over the downlink band that Paras. 0010, 0035, 0074, 0179, 0185, and 0194-0195; According to the TDD scheme, UL transmission and DL transmission are made during different periods of time at the same frequency band; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al  (US 2019/0357264 A1) support provided by provisional 62/534225 in view of Huawei (Huawei et al., "Low frequency assisted high frequency operation on initial access", 3GPP DRAFT, R1-1609448, Oct. 10-14, 2016).
Regarding claim 7, Yi teaches the limitations of the previous claims.  
However, while Yi teaches that the communications for the New Radio band is for both downlink and uplink (Para. 0010) and the technique can be used for both Para. 0032) as well as a UE may be configured with a priority list where in each frequency either LTE or NR is first searched. The priority RAT may be configured per frequency or band or per frequency region (Para. 0080), which would appear to suggest that if LTE was the first uplink band and NR was the downlink band, the mapping would be how each of the band are prioritized based on detecting each RAT’s synchronization signals, Yi does not specifically disclose further comprising: identifying a sync raster mapping between the first uplink band and a downlink band, the downlink band being a different band from the first uplink band; and receiving a downlink sync signal in the downlink band based at least in part on the sync raster mapping.
Huawei teaches a common framework, including for example structure of synchronization signals, for initial access (Introduction).  He further teaches further comprising: identifying a sync raster mapping between the first uplink band and a downlink band, the downlink band being a different band from the first uplink band; and receiving a downlink sync signal in the downlink band based at least in part on the sync raster mapping (Fig. 2; Sec. 2.3; i.e. the UE is configured by the LF carrier to synchronize with the HF carrier so the UE would map the synchronization from the LF carrier to perform synchronization on the HF carrier). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Huawei with the teachings of Yi.  The motivation for doing so would have been to provide a robust initial access mechanism for HF (Huawei at Sec. 2.1).
Regarding claim 13, Yi teaches the limitations of the previous claims.  However, while Yi teaches that the communications for the New Radio band is for both downlink and uplink (Para. 0010), the synchronization signal are available for both LTE and NR (Para. 0074), and the technique can be used for both downlink and uplink which would then equate to LTE DL and UL (Para. 0032) as well as a UE may be configured with a priority list where in each frequency either LTE or NR is first searched. The priority RAT may be configured per frequency or band or per frequency region (Para. 0080), which would appear to suggest that if LTE was the first uplink band and NR was the downlink band, the mapping would be how each of the band are prioritized based on detecting each RAT’s synchronization signals, Yi does not specifically disclose further comprising: transmitting a synchronization signal over the downlink band based at least in part on a sync raster mapping between the first uplink band and a second downlink band, the downlink band being a different band from the first uplink band, wherein the sync raster mapping is determined by the UE.
Huawei teaches a common framework, including for example structure of synchronization signals, for initial access (Introduction).  He further teaches further comprising: transmitting a downlink sync signal in the downlink band based at least in part on a sync raster mapping between the first uplink band and a second downlink band, the downlink band being a different band from the first uplink band, wherein the sync raster mapping is determined by the UE (Fig. 2; Sec. 2.3; i.e. the UE is configured by the LF carrier to synchronize with the HF carrier so the UE would map the synchronization from the LF carrier to perform synchronization on the HF carrier). 
Huawei at Sec. 2.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474